DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The Applicant’s amendment filed on October 21, 2020 was received.  Claims 1, 3-6, 13, 15, 17-18, and 20 were amended.
The text of those sections of Title pre-AIA  35, U.S.C. code not included in this action can be found in the prior Office Action issued on August 06, 2020. 

Claim Objections
The claim objection on Claims 3-6 are withdrawn, because the claims have been amended.  
The claim objection on Claims 13 and 15 are withdrawn, because the claims have been amended.  
The claim objection on Claims 20 and 21 are withdrawn, because the claims have been amended.  
The claim objection on Claims 22 and 23 are withdrawn, because the claims have been amended.  
Claim Rejections - 35 USC § 112
The claim rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, on Claims 3-4, 6, 15, 17, and 18-23, are withdrawn, because the claims have been amended.  
Claim Rejections - 35 USC § 102
The claim rejections under 35 U.S.C. 102(a)(1) as being anticipated by Bajaj (EP 0308708 A2) on Claims 1-2 and 7 are withdrawn, because the claims have been amended.  Support for amendment can be found on page 9, lines 2-8 of current Specification. 
Claim Rejections - 35 USC § 103
The claim rejections under 35 U.S.C. 103 as being unpatentable over Bajaj (EP 0308708 A2) as applied to claims 1-2 and 7 on Claims 3-6, 8-17 are withdrawn, because the claims have been amended.  
The claim rejections under 35 U.S.C. 103 as being unpatentable over Bajaj (EP 0308708 A2) as applied to claims 1-2 and 7, and further in view of Boardman et al. (US 2005/0257744 A1) on Claims 18-23 are are withdrawn, because the claims have been amended or canceled.  

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Bajaj (EP 0308708 A2) in view of Boardman et al. (US 2005/0257744 A1).
Regarding claim 1, Bajaj teaches a method for treatment of a ceramic material in powder form (page 2, lines 2-4, claim 1), the method comprising:  providing a supply of ceramic particles having an average particle size of between about 0.5 and about 60 micrometers in diameter, which is in a powder state (page 3, lines 6-7, claim 1), which Discovery of optimum value of result effective variable in know process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.
Regarding claim 2, Bajaj teaches the particles are continuously tumbled (reads on agitated) during impingement to uniformly expose all of the powder particulates to the ion beam (page 3, lines 12-22).
Regarding claim 3, Bajaj teaches a method for treatment of a ceramic material as disclosed above.  Bajaj does not especially teach wherein the grain size of the particles of ceramic powder used is such that substantially 50% of all the particles have a dimension smaller than 2 micrometres.  However, Bajaj recognizes that the desired Discovery of optimum value of result effective variable in know process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.
Regarding claim 4, Bajaj teaches a method for treatment of a ceramic material as disclosed above.  Bajaj does not especially teach wherein the grain size of the particles of ceramic powder used is such that substantially 50% of all the particles have a dimension smaller than 2 micrometres.  However, Bajaj recognizes that the desired microstructure including grain size, and size distribution for examples are adjusted the ion energy, ion current, powder size and heat treatments during or following the consolidation stage (page 3, lines 48-50).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the desired microstructure including grain size, and size distribution for examples to yield a more uniform product (page 3, lines 44-47). Discovery of optimum value of result effective variable in know process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.
Regarding claim 5, Bajaj teaches the ceramic powder with particles having an average particle size of between about 0.5 to about 60 micrometers (um) in diameter (page 3, lines 6-7, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) see MPEP 2144.05). Bajaj does not explicitly teaches the whole range of a particle size in between 1.2 micrometers and 63 micrometers, but teaches particle size between about 0.5 to about 60 micrometers as discussed above.   It would have been a prima facie obvious to have selected the overlapping portion of the range in between 1.2 micrometers and 63 micrometers, because the claimed range 1.2 micrometers and 60 micrometers overlap or lie inside ranges disclosed by the prior art 0.5 micrometers and 63 micrometers, a prima facie case of obviousness exists and expect the same success when applying the same particle sizes.  
Regarding claim 6, Bajaj teaches the ceramic powder with particles having an average particle size of between about 0.5 to about 60 micrometers (um) in diameter (page 3, lines 6-7, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) see MPEP 2144.05). Bajaj does not explicitly teaches the whole range of a particle size in between 1.2 micrometers and 63 micrometers, but teaches particle size between about 0.5 to about 60 micrometers as discussed above.   It would have been a prima facie obvious to have selected the overlapping portion of the range in between 1.2 micrometers and 63 micrometers, because the claimed range 1.2 micrometers and 60 micrometers overlap or lie inside ranges disclosed by the prior art 0.5 micrometers and 63 micrometers, a prima facie case of obviousness exists and expect the same success when applying the same particle sizes.  

Regarding claim 8, Bajaj teaches the ceramic selected from carbides and nitrides mixture thereof (claim 3, page 3, lines 1-5),   during the impingement process carbides ceramic will bombard with nitrogen ion in nitrides to form carbinitride, based on the teaching of Bajaj does not constitute as “picking and choosing”, because the group are relatively small.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose carbide as ceramic and nitrides to form a carbinitride, because the probability of having the carbides ceramic, and with nitrides based on the teaching of Bajaj does not constitute as “picking and choosing”. 
Regarding claim 9, Bajaj teaches wherein the ceramic material is a silicon carbide (SiC) and nitrides mixture thereof for example (claim 3, page 3, lines 1-5), during the impingement process silicon carbides ceramic will bombard with nitrogen ion in nitrides to form silicon carbinitride for example (claim 3, page 3, lines 1-5).  It is the position of the examiner that the probability of having the silicon carbides ceramic, and with nitrides based on the teaching of Bajaj does not constitute as “picking and choosing”, because the group are relatively small.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose silicon carbide as ceramic and nitrides to form a silicon carbinitride, because the probability of having the silicon carbide ceramic, and with nitrides based on the teaching of Bajaj does not constitute as “picking and choosing”. 
Regarding claim 10, Bajaj teaches the ceramic parti­cles will be injected with from about 5 x 10¹⁴ and about 1 x 10¹⁸ metallic ions per square centimeter (claim 8, prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) see MPEP 2144.05). Bajaj does not explicitly teaches the whole range of a ion does comprised between 1*1016 cm-2 and 1*1017cm-2 , but teaches from about 5 x 10¹⁴ and about 1 x 10¹⁸ ions per square centimeter as discussed above.   It would have been a prima facie obvious to have selected the overlapping portion of the range in between 1*1016 cm-2 and 1*1017cm-2, because the claimed range 1*1016 cm-2 and 1*1017cm-2 overlap or lie inside ranges disclosed by the prior art 5 x 10¹⁴ and about 1 x 10¹⁸, a prima facie case of obviousness exists and expect the same success when applying the same ion dose.  
Regarding claim 11, Bajaj teaches example of ceramic composition is silicon nitride (page 3, lines 3-4).
Regarding claim 12, Bajaj teaches the ceramic selected from oxide and nitrides mixture thereof for example, during the impingement process nitrogen ion in nitrides with bombarded with oxide ceramic powder material to form an oxynitride for example (claims 2 and 3, page 2, lines 46-49, page 3, lines 1-5).  It is the position of the examiner that the probability of having the oxide ceramic, and with nitrides based on the teaching of Bajaj does not constitute as “picking and choosing”, because the group are relatively small.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose oxide as ceramic and nitrides to form an oxynitride, because the probability of having the carbides ceramic, 
Regarding claim 13, Bajaj teaches wherein the ceramic material is an alumina ceramics (A1203) and nitrides mixture thereof for example (claim 3, page 3, lines 51-58), during the impingement process nitrogen ion in nitrides will bombarded with silicon carbide ceramic powder material to form an aluminium oxynitride for example (claims 2 and 3, page 2, lines 46-49, page 3, lines 51-58).  It is the position of the examiner that the probability of having the silicon alumina ceramic, and with nitrides based on the teaching of Bajaj does not constitute as “picking and choosing”, because the group are relatively small.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose alumina as ceramic and nitrides to form an aluminium oxynitride, because the probability of having the alumina ceramic, and with nitrides based on the teaching of Bajaj does not constitute as “picking and choosing”. 
Regarding claim 14, Bajaj teaches wherein the ceramic material is selected from the group consisting of oxides and carbides mixture thereof for example (claim 3), during the impingement process the oxide will bombarded with carbon in carbide ceramic powder material to form an oxycarbide for example (claims 1 and 3).  It is the position of the examiner that the probability of having the oxides and carbides mixture thereof based on the teaching of Bajaj does not constitute as “picking and choosing”, because the group are relatively small.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose oxides and carbides mixture thereof to form an oxycarbide, because the probability of 
Regarding claim 15, Bajaj teaches wherein the ceramic material is an alumina ceramics (A1203) and carbides mixture thereof for example (claim 3), during the impingement process the alumina ceramics (A1203) will bombarded with carbon in carbide ceramic powder material to form an alumina carbide for example (claims 1 and 3).  It is the position of the examiner that the probability of having an alumina ceramics (A1203) and carbides mixture thereof based on the teaching of Bajaj does not constitute as “picking and choosing”, because the group are relatively small.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose an alumina ceramics (A1203) and carbides mixture thereof to form an alumina carbide, because the probability of having an alumina ceramics (A1203) and carbides mixture thereof based on the teaching of Bajaj does not constitute as “picking and choosing”. 
Regarding claim 16, Bajaj teaches wherein the ceramic material is selected from the group consisting of oxides and borides mixture thereof for example (claim 3), during the impingement process the oxide will bombarded with boron in borides ceramic powder material to form an oxyboride for example (claims 1 and 3).  It is the position of the examiner that the probability of having the oxides and borides mixture thereof based on the teaching of Bajaj does not constitute as “picking and choosing”, because the group are relatively small.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose oxides and borides mixture thereof to form an oxyboride, because the probability of having the 
Regarding claim 17, Bajaj teaches wherein the ceramic material is selected from the group consisting of zirconium and borides mixture thereof for example (claim 3), during the impingement process the zirconium will bombarded with boron in borides ceramic powder material to form a zirconium diboride for example (claims 1 and 3).  It is the position of the examiner that the probability of having the zirconium and borides mixture thereof based on the teaching of Bajaj does not constitute as “picking and choosing”, because the group are relatively small.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose zirconium and borides mixture thereof to form a zirconium diboride, because the probability of having the zirconium and carbides mixture thereof based on the teaching of Bajaj does not constitute as “picking and choosing”. 

Claims 18, 20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Bajaj (EP 0308708 A2) as applied to claims 1-17, and further in view of Boardman et al. (US 2005/0257744 A1).
Regarding claim 18, Bajaj teaches a method for treatment of a ceramic material as disclosed above.  Bajaj does not explicitly teach wherein the ion implantation process is of the electron cyclotron resonance ECR type.  However, an analogous art, Boardman teaches a method for treating of a ceramic material for example with ([0004]), comprising ion implanting process, an electron cyclotron resonance (ECR) plasma sources is used to increase ionization ([0013], [0035]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the 
Regarding claim 20, Bajaj teaches the ceramic parti­cles will be injected with from about 5 x 10¹⁴ and about 1 x 10¹⁸ metallic ions per square centimeter (claim 8, page 3, lines 23-26, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) see MPEP 2144.05). Bajaj does not explicitly teaches the whole range of a ion does comprised between 1*1014 cm-2 and 5*1017cm-2 , but teaches from about 5 x 10¹⁴ and about 1 x 10¹⁸ ions per square centimeter as discussed above.   It would have been a prima facie obvious to have selected the overlapping portion of the range in between 5*1014 cm-2 and 5*1017cm-2, because the claimed range 1*1014 cm-2 and 5*1017cm-2 overlap or lie inside ranges disclosed by the prior art 5 x 10¹⁴ and about 1 x 10¹⁸, a prima facie case of obviousness exists and expect the same success when applying the same ion dose.  
Regarding claim 21, Bajaj teaches the ceramic parti­cles will be injected with from about 5 x 10¹⁴ and about 1 x 10¹⁸ metallic ions per square centimeter (claim 8, page 3, lines 23-26, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) see MPEP 2144.05). Bajaj does not explicitly teaches the whole 14 cm-2 and 5*1017cm-2 , but teaches from about 5 x 10¹⁴ and about 1 x 10¹⁸ ions per square centimeter as discussed above.   It would have been a prima facie obvious to have selected the overlapping portion of the range in between 5*1014 cm-2 and 5*1017cm-2, because the claimed range 1*1014 cm-2 and 5*1017cm-2 overlap or lie inside ranges disclosed by the prior art 5 x 10¹⁴ and about 1 x 10¹⁸, a prima facie case of obviousness exists and expect the same success when applying the same ion dose.  
Regarding claim 22, Bajaj teaches a method for treatment of a ceramic material as disclosed above.  Bajaj does not explicitly teach wherein the ions penetrate the particles forming the ceramic material powder to a depth corresponding to around 20% of the dimension of said particles.  However, Bajaj recognizes that particle morphology is adjusted the particle size of the ceramic material and the accelerated metallic specie used page 3, lines 12-17).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the desired particle morphology such a penetration depth to yield a good implantation more uniform product (abstract, page 3, lines 44-47). Discovery of optimum value of result effective variable in know process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.

Response to Arguments
Applicant's arguments filed on October 21, 2020 have been fully considered but they are not persuasive. 
Applicant’s principal arguments are 
Bajaj fails to teach or suggest that wherein the singly or multiply charged ions are accelerated at voltage comprises between 15,000 and 35,000 volts

In response to Applicant’s arguments, please consider the following comments.
In response to Applicant’s arguments, the examiner respectfully disagrees.  
Bajaj does not explicitly teach wherein the singly or multiply charged ions are accelerated at voltage comprises between 15,000 and 35,000 volts.  However, Bajaj recognizes that voltage for accelerating the ions are adjusted the particle size of the ceramic material and the accelerated metallic specie used page 3, lines 12-17).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the desired voltage for accelerating the ions to yield a good implantation more uniform product (abstract, page 3, lines 44-47). Discovery of optimum value of result effective variable in know process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.
Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971);  “[t]he prior art' s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. JPS57149866A.

Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI YAN ZHANG whose telephone number is (571)270-7181.  The examiner can normally be reached on MTTHF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAH-WEI YUAN can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 

	/HAI Y ZHANG/           Primary Examiner, Art Unit 1717